         Case 1:20-cv-09020-MKV Document 10 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                             DOCUMENT
                                                                          ELECTRONICALLY FILED
 MILLENIUM HEALTH, LLC,                                                   DOC #:
                                                                          DATE FILED: 11/16/2020
                            Plaintiff,

                     -against-
                                                                1:20-cv-09020 (MKV)
 MARC S. KIRSCHNER, solely in his capacity
 as Trustee of the Millennium Corporate Claim
 Trust and The Millennium Lender Claim Trust,

                            Defendant.

 MARC S. KIRSCHNER, solely in his capacity
 as Trustee of the Millennium Corporate Claim
 Trust and The Millennium Lender Claim Trust,
                                                                1:20-cv-09028 (MKV)
                            Plaintiff,

                     -against-

 MILLENIUM HEALTH, LLC,
                            Defendant.


                                ORDER CONSOLIDATING CASES

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a joint letter dated November 4, 2020, requesting that the above-

referenced cases be consolidated. See Case No. 20-cv-9020, ECF #9. The Court will construe

the joint letter as a joint motion for consolidation. The cases involve identical parties and

concern claims about the same loan agreements. The “Lead Action”—Case No. 20-cv-9020—

was first-filed. Accordingly.

       IT IS HEREBY ORDERED that the Clerk of Court shall consolidate these actions under

the docket in the Lead Action, Case No. 20-cv-9020. All future filings shall be made in that

action and will apply to both cases.



                                                  1
         Case 1:20-cv-09020-MKV Document 10 Filed 11/16/20 Page 2 of 2




        IT IS FURTHER ORDERED that on or before November 20, 2020, the Parties must file

a joint proposal for moving forward in the Lead Action, including dates for amending to Parties’

pleadings to bring all claims into the Lead Action, a proposed briefing schedule for any

anticipated motions, and any the Parties’ view on discover necessary in the case. After receipt of

the Parties’ joint letter, the Court may schedule a conference or enter a scheduling order for the

case.

SO ORDERED

Dated: November 16, 2020
       New York, New York                             __________________________________
                                                             MARY KAY VYSKOCIL
                                                            United States District Judge




                                                  2
